DETAILED ACTION
Status of Application
Claims 1-20 are pending in this action.  Claims 1-20 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 17/020,697, filed September 14, 2020 and now issued as U.S. Patent No. 11,123,291, which claims benefit of provisional U.S. Application No. 62/899,595, filed September 12, 2019; provisional U.S. Application No. 62/944,912, filed December 6, 2019; provisional U.S. Application No. 62/968,591, filed January 31, 2020; and provisional U.S. Application No. 63/012,058, filed April 17, 2020.  

Specification
The lengthy specification (107 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises typographic errors, e.g., “500nm”, “borage oil ,”, “Xantham gum”, “Sucrose ester”, “Stearyl tartrate”, etc. (Para. 0034, 00138, 00190, 00221) that need to be corrected to “500 nm”, “borage oil,”, “xantham gum”, “sucrose ester”, “stearyl tartrate”.  Revision is required. 
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Para. 00139).  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Para. 00196, 00217).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed 06/18/2022 and 10/21/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement, filed 06/18/2022, fails to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is informed that the references filed in an improper format (lined through) should be resubmitted in a proper format to be printed in the patent.  MPEP 1302.12.  

Claim Objections
Claims 3-4, 6-7, 9, 11-12, 14-15, 17-18, 20 are objected to because of the following informalities:  
Claim 3 comprises the typographic error “wherein: the second mixture” that needs to be corrected to “wherein the second mixture”.  Similar is applied to claims 4, 6-7, 9, 11-12, 14-15, 17-18.  
Claim 7 comprises the typographic errors “Polyglycerol”, “Xantham” that need to be corrected to “polyglycerol”, “xantham”, respectively.  Similar is applied to the constituents recited in claim 17.  
Claim 20 comprises the typographic errors “wherein: the forth mixture” and/or “comprises: at least” that need to be corrected to “wherein the forth mixture”, “comprises at least”, respectively.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) scope or breadth of the claims;  (2) nature of the invention;  (3) relative level of skill possessed by one of ordinary skill in the art;  (4) state of, or the amount of knowledge in, the prior art;  (5) level or degree of predictability, or a lack thereof, in the art;  (6) amount of guidance or direction provided by the inventor;  (7) presence or absence of working examples;  and (8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  In the present case, 
(1)  Applicant is purporting a method of encapsulation by mixing pluralities of active ingredients and pluralities of various functional agents.  
(2)  The nature of the invention is directed to a method of making products encapsulating nutrient or other payloads (Specification; Para. 0002), wherein said products may include a plurality of active agents, a plurality of lipophilic carriers, polymers, a plurality of emulsifying agents, thickening agents, a source of bioavailability enhancer, and other additives (i.e., comprising).  As best understood, said products/capsules/particles have different shells/layers that allow controlling a release of said active agents. 
(3)  The relative level of skill possessed by one of ordinary skill in the art of polymer science, physical chemistry, and/or biochemical engineering is high, as a majority of lead investigators directing scientific research and development in these particular technological areas possess a Ph.D. in a scientific discipline such as polymer science, physical chemistry, bioengineering, biochemistry, material engineering, or the like. 
(4)  State of the art of polymer science/biomedical engineering/physical chemistry research comprises laborious time-consuming and costly experimental methods comprising synthesis/purification/characterization of perspective compounds; functional and non-functional assays for perspective use of said compounds in combination with other constituents, e.g., in pharmaceutical/medical compositions and/or food products. 
(5)  Level or degree of predictability of physical properties of multicomponent systems/compositions comprising different phases (e.g., oil-in-water, oil-in-water-in-oil, oil-in-water-in-oil-in-water) and/or polymers is low, given that said properties depend on intra- and inter-molecular interactions of compounds included as well as thermodynamic kinetic flexibility of polymers.  Regarding the multi-phase emulsions, it is well known in the field that (i) the physical instability of said emulsions results in creaming, flocculation, coalescence, phase inversion (e.g., as caused by the temperature), and Ostwald ripening; (ii) the phase behavior of a mixture with many components should be insensitive to fluctuations in the interactions between each and every pair of components; (iii) for a specific active agent a search is required for potential stabilizers/emulsifiers/surfactants that can be used in combination with other constituents; and (iv) finding suitable countermeasures for the instability of the emulsions presents a difficult challenge given that a variety of substances should be tested and compared (see Choi et al., Leister et al., Jacobs et al., Madaan et al., and Yang et al., cited previously in parent application 17/020,697, and references cited therein). 
(6)  Amount of guidance/direction provided by the inventor is low, because the specification does not teach any correlation between structural specificity of polymer(s), functional agents, other additives and required/claimed properties of the claimed structures/capsules/products, and only general statements what can be used/mixed in claimed method are provided.  The specification simply directs those skilled in the art to go figure out for themselves combinations of compounds that can be used in combination with an active agent of interest for preparing claimed encapsulates.  This implies that one should run tests on a wide spectrum of compounds for providing a working example, or potential candidates.  Further, the specification does not provide any guidance in selecting suitable operating parameters (i.e., temperate and time for heat treatments, share rates, etc.), and one skilled in the art would not be aware of any established criteria for producing said claimed encapsulates.  
(7)  There are no working examples in the instant specification that illustrate how one can chose for a specific active ingredient(s) the specific components to be used in claimed method for providing claimed inherent properties of the final product, e.g., (i) a specific phase separation, phase distribution, and/or specific sizes of separated phases/droplets (claims 1, 14, 15); (ii) a specific release of said active agents from the produced product (claim 18).  
(8)  Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  In the present case, for a specific/desired active ingredient one of ordinary skill in the art would have to conduct a myriad number of experiments (i) to determine potential candidates that can be included; (ii) to determine experimental conditions for providing encapsulates (i.e., variation of absolute and relative concentrations of compounds included, optimization of experimental conditions such as temperatures, time of heating, aqueous solvent compositions, shear rating, time of mixing, etc.), and (iii) to characterize the inherent properties of produced encapsulates, such as stability acceptable for the use, size of encapsulated phases/droplets, bioavailability of the active agent following an administration.  
When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.  In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”  Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional/operational language:  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 discloses a method of encapsulation.  Recited seven steps disclose a mixing of functional agents that can be used in the claimed method.  It is unclear, how said steps are related to the encapsulation.  What structural elements should be formed for providing claimed encapsulation?  What should be encapsulated – an active agent OR various phases, e.g., oil and water?  What is understood as “encapsulation” – just a multi-component mixture of elements having different hydrophobicity?  Clarification is required. 
Claim 1 discloses the steps of (i) providing a 1st and/or 2nd mixtures; (ii) applying heat to the 1st and/or 2nd mixtures, and (iii) mixing the 1st and the 2nd mixtures.  In the present case, it is unclear what mixtures should be mixed – 1st and 2nd before the heat, OR 1st and 2nd under the heat; OR 1st and 2nd after applying the heat?  Clarification is required. 
The claim 1 recites the limitation “the 2nd mixture comprises an aqueous solution and a second polymer” that is not clear, because it is unclear what aqueous solution should be used.  This limitation was interpreted as best understood as “the 2nd mixture comprises an aqueous solvent and a second polymer”.  Similar is applied to the limitation “the 6th mixture comprising an aqueous solution”.  Clarification is required
Claims 1, 6, 20 recite several elements that are defined by their assumed function, e.g., emulsifying agent, lipophilic carrier (claim 1), thickening agent (claim 6), a source of bioavailability enhancer (claim 20), and not by the structure essential for said method and/or compositions/mixtures.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions.  Given that said claims are not limited by claim language that does not limit a claim to a particular structure, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2111.04.  Clarification is required. 
Claim 2 recites the limitation “1st temperature is above the 1st glass transition temperature” that is not reasonably clear.  In the present case, it is unclear what is understood by the term “above” – by 0.1 oC, by 10 oC, etc.  Neither the claims nor specification clarify this term, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 5, 8, 10, 13 regarding the term “higher” and to claim 16 regarding the term “less”.  Clarification is required.  
Claim 11 recites the terms “iso-tetrahydrocannabinol-type” and/or “cannabicyclol-type” that are unclear.  In the present case, the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite, because it is unclear what "type" was intended to convey.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).”MPEP 2173.05(b)(III).  Clarification is required.
Claim 12 recites the terms “short-chain”, “medium-chain”, “long-chain” that is unclear and indefinite, because neither the claims nor specification provide the definitions for said terms and/or a standard for ascertain the requisite degree.  Similar is applied to the term “partial glyceride”.  Therefore, the scope of the claim 12 is not reasonably clear.  Clarification is required.  
Claim 15 recites the limitation “the droplets of the 5th mixture have a mean diameter of less than 1 micron” that is unclear and indefinite.  In the present case, it is noted that where a claimed value (i.e., droplet diameter) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Further, it is noted that accuracy/uncertainty of the particle/droplet size measurements (i.e., less than) also depends on the method of measurements and theoretical assumptions used to obtain said estimates.  Without knowing these parameters, the metes and bounds of the claimed subject matter cannot be determined.  Clarification is required.
Claim 17 recites the term “true cinnamon” that is unclear.  In the present case, neither the claims nor specification provide a definition for said term, therefor, the scope of the claim is not reasonably clear.  Clarification is required.  
Claim 18 attempts to encompass a method of encapsulation (claim 1), but it does so by defining an inherent property of the produced product (i.e., 50 wt% of active ingredient is not released within 30 minutes after consumption) without including any materials that cause said result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Clarification is required. 
Claims 3, 4, 7, 9, 15 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,123,291. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A method of encapsulation of active ingredients, the method comprising: (1) providing a 1st mixture comprising a 1st lipophilic carrier/solvent, a 1st active ingredient/cannabinoid compound, a 1st polymer, and a 1st emulsifying agent/surfactant;  (2) providing a 2nd mixture comprising an aqueous solution and a 2nd polymer; (3) mixing the 1st mixture with the 2nd mixture to obtain a 3rd mixture; (4) providing a 4th mixture comprising a 2nd lipophilic solvent/carriers, a 3rd polymer, and a 2nd emulsifying agent/surfactant; (5) mixing the 3rd mixture with the 4th mixture to obtain a 5th mixture; (6) providing a 6th mixture comprising an aqueous solution; and (7) mixing the 5th mixture with the 6th mixture to obtain a 7th mixture. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615